Title: Dumas to the American Commissioners, 5 May 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, May 5, 1778, in French: I send translations of two letters from Germany; the Grand Facteur has also sent copies. I have received strange news from France, but you doubtless know about the pettifogging, etc., that goes on there. Yours of the 30th has just arrived, and I shall call on the Grand Facteur and our friend from Amsterdam.>
